Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Preliminary Amendment
	This action is in response to the Applicant’s preliminary amendment filed on July 10, 2020.  Claim 1 is canceled. Claims 2-28 are new and will be considered for examination.

Claim Objections
Claim 8 is objected to because of the following informalities:  this claim recites the limitation “…wherein said one or items comprise…” in line 1. This appears to be a typographical error. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without adding significantly more to the abstract idea itself.  

Step 1: Is the claim to a process, machine, manufacture, or composition of matter?
Claims 2-28 are directed to a method, which is a process. Therefore, claims 2-28 are directed to one of the four statutory categories of invention.
  
Step 2(A): Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea?
Prong One: Does the claim recite an abstract idea, law of nature, or natural phenomenon?
Taking claim 2 as representative, the claim recites limitations that fall within the mental processes grouping of the abstract idea, including:
A method for handling one or more items, said method comprising:
(a) processing one or more items from a plurality of items, wherein said processing comprises determining one or more characteristics associated with each individual item of said one or more items;
(b) storing said one or more items having said one or more characteristics determined in (a) into or onto one or more locations; and
(c) selecting and retrieving said one or more items from said one or more locations for dispense or in preparation for dispense, based at least in part on said one or more characteristics associated with each said individual item.
The limitations emphasized above in bold recite the abstract idea of determining characteristics of one or more items, storing the items having said characteristics, and retrieving the items based on their characteristic. This is an abstract idea because it covers mental processes (i.e. observation and evaluation). Determining characteristics of one or more items, storing the items, and then retrieving the items based on their characteristic are steps that can be performed mentally or by hand. Dependent claims 3-28 recite the same abstract idea identified in claim 2.
  
Prong Two: Does the claim recite additional elements that integrate the judicial exception into a practical application?
Claims 2-28 recite additional elements beyond the abstract idea, including:
A method for handling one or more items, said method comprising:
(a) processing one or more items from a plurality of items, wherein said processing comprises determining one or more characteristics associated with each individual item of said one or more items;
(b) storing said one or more items having said one or more characteristics determined in (a) into or onto one or more locations; and
(c) selecting and retrieving said one or more items from said one or more locations for dispense or in preparation for dispense, based at least in part on said one or more characteristics associated with each said individual item.

Applicant’s specification discloses that the processing can be performed by a generic computer device (page 67, paragraph [0607], line 1; and Fig. 71, “7110”). Whether taken individually or in combination as a whole, the limitations emphasized above in bold are recited at a high level of generality for performing generic computer functions of receiving, transmitting, processing, and storing data. These limitations are no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Step 2(B): Does the claim recite additional elements that amount to significantly more than the judicial exception?
The next step is to analyze the claims to determine whether there are additional limitations recited that amount to significantly more than the abstract idea.
Claims 2-28 recite the additional element of processing on or more items. Applicant’s specification discloses that the processing can be performed by a generic computer device (page 67, paragraph [0607], line 1; and Fig. 71, “7110”). Whether taken individually or in combination as a whole, the additional limitations are recited at a high level of generality for performing generic computer functions of receiving, transmitting, processing, and storing data. These limitations are no more than mere instructions to apply the exception using a generic computer component.
Taking the additional element individually, the computer component performs purely generic computer functions of processing data. Taking the additional element in combination, the claims as a whole are directed to an abstract idea that is implemented using a generic computer component. As 
such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application. The claims do not amount to significantly more than the abstract idea itself.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2-12, 21, 22, 24-26, and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2004/0100380 A1 (“Lindsay”).
	Claim 2: Lindsay teaches a method for handling one or more items (Abstract, line 2 teaches food products), said method comprising:
(a) processing one or more items (Abstract, line 2 teaches food products) from a plurality of items, wherein said processing comprises determining one or more characteristics associated with each individual item of said one or more items (Abstract, lines 2-5 teaches food products are provided with smart tags that contain product information);
(b) storing said one or more items having said one or more characteristics
determined in (a) into or onto one or more locations (Abstract, lines 5-11 teaches placing food products into storage based on expiration date or freshness); and
(c) selecting and retrieving said one or more items from said one or more
locations for dispense or in preparation for dispense, based at least in part on said one or more characteristics associated with each said individual item (paragraph [0013], lines 16-24 teaches retrieving food items based on freshness).
	Claim 3: Lindsay teaches the limitations of claim 2 as noted above. Lindsay also teaches that one or more characteristics associated with each said individual item comprises an item type (paragraph [0013], lines 10-11), location, freshness level (paragraph [0034], lines 1-4), ripeness level, spoliation level, expiration date (paragraph [0034], lines 1-4), manufacture packaging date, lot, origin, appearance, size, shape, color, weight, presence or absence of a defect, a nature of said defect, a location of said defect, or an amount or extent of said defect.
	Claim 4: Lindsay teaches the limitations of claim 2 as noted above. Lindsay also teaches characterizing, categorizing, or classifying said one or more items, based at least in part on said one or more characteristics associated with each said individual item (Abstract, lines 5-11 teaches placing food products into storage based on expiration date or freshness).
Claim 5: Lindsay teaches the limitations of claim 2 as noted above. Lindsay also teaches differentiating or distinguishing between said one or more items, based at least in part on said one or more characteristics associated with each said individual item (Abstract, lines 9-11 teaches alerting the user if the food product is expired or no longer fresh).
	Claim 6: Lindsay teaches the limitations of claim 2 as noted above. Lindsay also teaches that one or more items are of a same type (paragraph [0023], line 3 teaches a meat locker for storing meat).
Claim 7: Lindsay teaches the limitations of claim 2 as noted above. Lindsay also teaches that one or more items are of different types (paragraph [0031], lines 7-14).
Claim 8: Lindsay teaches the limitations of claim 2 as noted above. Lindsay also teaches that one or more items comprise (1) two or more items that are of a same type and (2) at least one other item that is of a different type (paragraph [0031], lines 7-14 teaches a variety of food products that can be combined in any sort of way).
	Claim 9: Lindsay teaches the limitations of claim 2 as noted above. Lindsay also teaches that the plurality of items comprises (i) packaged or processed food items (paragraph [0031], lines 7-14) and (ii) fresh foods, meats or natural produce (paragraph [0023], lines 6-7).
Claim 10: Lindsay teaches the limitations of claim 9 as noted above. Lindsay also teaches differentiating or distinguishing between (i) said packaged or processed food items and (ii) said fresh foods, meats or natural produce (paragraph [0034], lines 9-19 teaches distinguishing between pre-cooked frozen entrees, fresh vegetables, and baked goods).
	Claim 11: Lindsay teaches the limitations of claim 9 as noted above. Lindsay also teaches differentiating or distinguishing between two or more different types of said packaged or processed food items (paragraph [0034], lines 9-19 teaches distinguishing between pre-cooked frozen entrees, fresh vegetables, and baked goods).
Claim 12: Lindsay teaches the limitations of claim 9 as noted above. Lindsay also teaches differentiating or distinguishing between two or more different types of said fresh foods, meats or natural produce (paragraph [0034], lines 9-19 teaches distinguishing between pre-cooked frozen entrees, fresh vegetables, and baked goods).
Claim 21: Lindsay teaches the limitations of claim 2 as noted above. Lindsay also teaches that the retrieving in (c) is based at least in part on a user selection of said one or more items having at least one or more desired characteristics (paragraph [0013], lines 16-24 teaches retrieving food items based on freshness).
Claim 22: Lindsay teaches the limitations of claim 2 as noted above. Lindsay also teaches that the retrieving in (c) is based at least in part on a user selection of said one or more items that does not have one or more undesired characteristics (paragraph [0013], lines 16-24 teaches retrieving food items based on freshness).
Claim 24: Lindsay teaches the limitations of claim 2 as noted above. Lindsay also teaches that the one or more locations comprise one or more temperature or humidity-controlled storage environments (paragraph [0012], lines 1-6 teaches that the storage location can be refrigerator or freezer). 
Claim 25: Lindsay teaches the limitations of claim 2 as noted above. Lindsay also teaches that the storing in (b) of said one or more items into or onto one or more locations, is based at least in part on said one or more characteristics associated with each said individual item (Abstract, lines 5-11 teaches placing food products into storage based on expiration date or freshness).
Claim 26: Lindsay teaches the limitations of claim 2 as noted above. Lindsay also teaches that the processing in (a) comprises using one or more sensors determine said one or more characteristics associated with each individual item (paragraph [0013], lines 11-16 teaches an RFID system; paragraph [0024]).
Claim 28: Lindsay teaches the limitations of claim 2 as noted above. Lindsay also teaches providing different selections of said one or more items to different users, based at least in part on said one or more characteristics associated with each individual item (paragraph [0013], lines 5-11 teaches that a consumer can sort through the products based on various characteristics).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0100380 A1 (“Lindsay”) in view of WO 2005/062789 A2 (“WIPO”).
Claims 13-15: Lindsay teaches the limitations of claim 2 as noted above. Lindsay does not teach providing one or more trays comprising a plurality of lanes for supporting said plurality of items, wherein said plurality of lanes are provided in an array, which said array is two-dimensional (2D) array or three-dimensional (3D), wherein said plurality of items are supported on, or constrained to a plurality of known locations on said array. However, WIPO teaches providing one or more trays comprising a plurality of lanes for supporting said plurality of items, wherein said plurality of lanes are provided in an array, which said array is two-dimensional (2D) array or three-dimensional (3D), wherein said plurality of items are supported on, or constrained to a plurality of known locations on said array (Figs. 1 and 5; page 4, lines 1-3).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the tray of WIPO into the invention of Lindsay. One of ordinary skill in the art would have been motivated to do so in order to better organize the food items as they are placed into storage.
Claim 16: The cited prior art teaches the limitations of claim 15 as noted above. Lindsay does not teach tracking said plurality of items based at least in part on said plurality of known locations on said array. However, WIPO teaches a food container / tray used for storing food items that has separate compartments for different types of food items (page 1, lines 6-9 and page 2, lines 12-17).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the compartmentalized tray of WIPO into the invention of Lindsay. One of ordinary skill in the art would have been motivated to do so in order to better organize the food items as they are placed into storage.
Claims 17-20: The cited prior art teaches the limitations of claim 13 as noted above. The cited prior art does not teach that the plurality of items comprises (i) packaged or processed food items and (ii) fresh foods, meats or natural produce that are supported on different lanes of said plurality of lanes. However, this is an intended use limitation. MPEP2114 (II) states the following:
“[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was “for mixing flowing developer material” and the body of the claim recited “means for mixing ..., said mixing means being stationary and completely submerged in the developer material.” The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer. However, the mixer was only partially submerged in the developer material. The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected.).

The container of WIPO is inherently capable of storing any combination of food items. Therefore, Applicant’s intended use limitation does not patentably distinguish the claimed invention from the prior art.  

Claims 23 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0100380 A1 (“Lindsay”) in view of US 9,824,298 B1 (“Krishnan Gorumkond”).
Claim 23: Lindsay teaches the limitations of claim 2 as noted above. Lindsay does not teach providing one or more images of said one or more items, based at least in part on a set of desired characteristics defined by a user. However, Krishnan Gorumkond teaches that a user can submit a request for a produce item with a desired characteristic (col. 3, line 62; col. 4, lines 3-5) and receive an image of the produce item (col. 3, line 63 – col. 4, line 2; col. 4, lines 5-12).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate this feature of Krishnan Gorumkond into the invention of Lindsay. One of ordinary skill in the art would have been motivated to do so in order to allow the user to see the produce item before selecting it.
Claim 27: Lindsay teaches the limitations of claim 26 as noted above. Lindsay does not teach that the one or more sensors comprise an imaging device or a load cell. However, Krishnan Gorumkond teaches that the one or more sensors comprise an imaging device (col. 2, lines 19-27). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate this feature of Krishnan Gorumkond into the invention of Lindsay. One of ordinary skill in the art would have been motivated to do so in order to capture an image of the produce item.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM U HAQ whose telephone number is (571)272-6758. The examiner can normally be reached M-F 9-5 (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa T. Thein can be reached on (571) 272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NAEEM U HAQ/Primary Examiner, Art Unit 3684